Citation Nr: 1042698	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating evaluation for 
residuals, gunshot wound, left calf muscle group XII.

4.   Entitlement to an initial disability rating greater than 
30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
presented testimony at an RO hearing in May 2007 and a transcript 
of the hearing is associated with his claims folder. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest in service and is not 
related to service; sensorineural hearing loss also was not 
manifest to a degree of 10 percent within one year of service 
discharge. 

2.  Tinnitus was not manifest in service and is not related to 
service.  

3.  The Veteran has moderate, but not moderately severe, 
disability of muscle group XII of his left lower extremity due to 
his service-connected residuals, gunshot wound, left calf muscle 
group XII.

4.  The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303 (2010).

3.  The criteria for an initial 10 percent rating, and no higher, 
for residuals, gunshot wound, left calf muscle group XII, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.56, 4.71a, Diagnostic Code (DC) 5312 (2010).

4.  The criteria for an initial rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in August 2006, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for bilateral hearing 
loss or for tinnitus.  Thus, any failure to develop these claims 
under the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the August 2006 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran's higher initial rating claims for residuals, gunshot 
wound, left calf muscle group, muscle group XII, and for PTSD are 
"downstream" elements of the RO's grant of service connection 
for these disabilities in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted, in August 
2006VA notified the Veteran of the information and evidence 
needed to substantiate and complete these claims, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to establish 
service connection was provided in August 2006 prior to the 
currently appealed rating decision in September 2006.  Because 
the appellant's service connection claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issues of service 
connection for residuals of a gunshot wound to the left calf and 
for PTSD, and because the Veteran's higher initial rating claims 
are being denied in this decision, the Board finds no prejudice 
to the Veteran in proceeding with the present decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that 
bilateral hearing loss or tinnitus may be associated with 
service.  The Veteran is not competent to testify as to etiology 
of either of these disabilities as they require medical expertise 
to diagnose.  The Veteran also has been provided with VA 
examinations which address the current nature and severity of his 
service-connected gunshot wound residuals and PTSD.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Sensorineural hearing loss, as an organic disease of the nervous 
system, may be presumed to have been incurred in service if it is 
manifest to a degree of 10 percent within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing Loss

For VA compensation and pension purposes, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Veterans Court has held:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.  

See Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting 
from a brief of the VA Secretary).

In September 1965, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
0
5
LEFT
15
10
0
0
5

In February 1969, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
15
10
10
X
10

In June 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
15
10
10
X
10

The Veteran denied ear trouble at the times of the service 
examinations in February and June 1969, and his ears were normal.  

On VA examination September 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
30
50
LEFT
20
20
25
75
95

Speech recognition scores, using the Maryland CNC test, were 96 
percent in the right ear and 100 percent in the left ear.  The 
examiner noted that the Veteran had had significant noise 
exposure in service from flying helicopters as a gunship driver, 
and from rockets and machine guns, and that he had had a 
significant occupational noise exposure since service.  He had 
flown helicopters commercially for 30 years, including for 
logging, and he had had some recreational noise exposure in the 
past from hunting.  He had used hearing protection post-service.  
The Veteran reported that some hearing loss had been noted while 
he had been working in 1980.  The examiner noted the Veteran's 
service treatment records to show the Veteran's hearing within 
normal limits at enlistment and discharge.  The examiner found 
the Veteran to have sensorineural hearing loss and indicated that 
there was no evidence of hearing loss in service and that the 
Veteran's current hearing loss was less likely than not related 
to military noise exposure.  

The Board finds that the preponderance of the evidence is against 
granting the Veteran's claim of service connection for bilateral 
hearing loss.  The Veteran did not have an upward shift in 
hearing thresholds or hearing loss disability in service.  
Hearing loss disability first was shown many years after service.  
It is first documented in 2006.  The Veteran himself reported 
that bilateral hearing loss had been noted no earlier than 1980, 
more than a decade after his service separation.  A VA examiner 
considered the question of whether the Veteran's current hearing 
loss disability was related to service in 2006.  In doing so, the 
examiner considered service and post-service history and medical 
evidence.  The examiner came to the conclusion that it was less 
likely than not that the Veteran's hearing loss was related to 
military noise exposure.  The Veteran also has not identified or 
submitted any competent evidence, to include a medical nexus, 
which relates his current bilateral hearing loss to active 
service or any incident of service.

The Veterans Court in Hensley appears to envision a situation 
where there was an upwards shift in thresholds in service and the 
requirements for hearing loss disability are met several years 
after service (as outlined above).  In this case, there was no 
upwards shift in service and it appears that the requirements for 
hearing loss disability were not met for many years after service 
separation.  The Board therefore relies upon the opinion of the 
medical examiner and the lack of evidence of hearing loss for 
many years after service in denying service connection for 
bilateral hearing loss disability.  The claims file does not 
include any medical opinion to the contrary.  The Board is left 
with an evidentiary record which shows that the preponderance of 
the competent evidence is against service connection for 
bilateral hearing loss disability.    

Tinnitus

The Board also finds that the preponderance of the evidence is 
against granting the Veteran's claim of service connection for 
tinnitus.  Tinnitus was not reported in service.  To the 
contrary, the Veteran denied ear trouble and neuritis on service 
examinations in February and June 1969 and his ears were normal.  
He first claimed service connection for tinnitus in March 2006.  
Although the Veteran indicated that he had been dealing with 
tinnitus for a long time during testimony at his May 2007 RO 
hearing, on VA examination in September 2006, he specified that 
the onset of his tinnitus was in the mid-1970's, a number of 
years after service separation.  The VA examiner noted in 
September 2006 that the Veteran had significant noise exposure in 
service from flying helicopters as a gunship driver and from 
rockets and machine guns.  This examiner also noted that the 
Veteran had been employed flying helicopters commercially for 30 
years, including for logging, with hearing protection, and had 
some recreational noise exposure from hunting.  The examiner's 
opinion was that it was less likely than not that the Veteran's 
tinnitus was related to military noise exposure.  The Veteran has 
not identified or submitted any competent evidence, to include a 
medical nexus, which relates his current tinnitus to active 
service.  In summary, the Board finds that, because tinnitus was 
not manifest in service, and because no competent medical 
evidence relates it to service, service connection for tinnitus 
is not warranted.    

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  A Veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. at 303 ("Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of hearing loss and tinnitus have been 
continuous since service.  He asserts that he continued to 
experience symptoms relating to the hearing loss (difficulty 
hearing) and tinnitus (ringing in his ears) after he was 
discharged from the service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of either of these disabilities after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of bilateral hearing loss and tinnitus 
since active service is inconsistent with the other lay and 
medical evidence of record.  Indeed, while he now asserts that 
his disorder began in service, in the more contemporaneous 
medical history he gave at the service separation examination, he 
denied any history or complaints of symptoms of hearing loss or 
tinnitus.  Specifically, the service separation examination 
report reflects that the Veteran was examined and his ears were 
found to be clinically normal.  As noted above, there also was no 
upwards shift in hearing acuity during service.  His in-service 
history of symptoms at the time of service separation is more 
contemporaneous to service so is of more probative value than the 
more recent assertions made many years after service separation.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a 
Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to bilateral hearing loss or tinnitus for a 
decade or more following active service.  The Board emphasizes 
the multi-year gap between discharge from active duty service 
(1969) and initial reported symptoms related to a low back 
disorder in approximately 2006 (a 37-year gap).  The Veteran 
himself reported in 2006 that he noticed hearing loss no earlier 
than 1980, more than a decade after his service separation.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding 
lengthy period of absence of medical complaints for condition can 
be considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  

The Veteran did not claim that symptoms of his disorder began in 
or soon after service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous more contemporaneous in-service histories and his 
previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (finding that, although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements)

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (Board entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

Higher Initial Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disabilities have not significantly changed 
and that uniform ratings are warranted.

Left Calf Gunshot Wound Residuals

The Veteran has appealed the assignment of a noncompensable 
rating for his service-connected residuals, gunshot wound, left 
calf muscle group XII, arguing that a compensable rating is 
mandated by 38 C.F.R. § 4.56, as he had a through and through 
gunshot wound in service.  His disability is rated currently 
under 38 C.F.R. § 4.71a, DC 5312, which is for muscle group XII.  
Their function:  Dorsiflexion (1); extension of toes (2); 
stabilization of the arch (3).  Anterior muscles of the leg:  (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; (4) peroneus tertius.  A noncompensable rating 
is assigned for a slight disability, a 10 percent rating is 
assigned for a moderate disability, a 20 percent rating is 
assigned for a moderately severe disability, and a 30 percent 
evaluation is assigned in severe cases.  See 38 C.F.R. § 4.73, 
DC 5312 (2010).

The criteria for the rating of muscle injuries are set forth in 
38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement, and disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56(c), (d).  For purpose of the present 
case, the criteria of slight, moderately severe are pertinent.  
Under the rating criteria:

(1) Slight disability of muscles:

(i) Type of injury.  Simple wound of muscle without debridement 
or infection.

(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of this 
section.

(iii) Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles:

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle injury as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after average 
use, affecting of particular functions controlled by the injured 
muscles.

(iii) Objective findings.  Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.

(3) Moderately-severe disability of muscles:

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in paragraph 
(c) of this section and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56 (2010).

Service treatment records show that the Veteran incurred a 
through and through gunshot wound to his left calf from small 
arms fire while flying a support mission on May 8, 1967.  He had 
debridement and then less than a week later delayed primary 
closure of the wound.  There was no nerve or artery involvement.  
Thereafter, there was some cellulitis with a good response to 
antibiotics during convalescence.  He had done well with physical 
therapy and was discharged on June 12, 1967 after 22 days of 
hospitalization.  On service examination in February 1969, he had 
a 4 inch scar on the inside of his lower left leg and another 4 
inch scar on the outside of his lower left leg.  

The Board concludes that the Veteran is entitled to a 10 percent 
rating, and no higher, for his left calf gunshot wound 
disability.  The provisions of 38 C.F.R. § 4.56(b) indicate that 
a through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  Muscle damage will be conceded although it is 
not specifically reported in the service medical records or a 
September 2006 VA examination report.  The Veteran's left calf 
scars were each 4 inches long on service examination in 1969, and 
one was on the lateral side of his calf while the other one was 
on the medial side.  This satisfies the Board that there was 
muscle damage at the time.  The Veteran's muscle group affected 
is muscle group XII.  Under DC 5312, moderate disability of 
muscle group XII warrants a 10 percent rating.  Moderately severe 
disability of muscle group XII warrants a 20 percent rating.  

On VA examination in September 2006, the Veteran indicated that 
his scars had not limited his activity in any way.  Examination 
revealed his left calf to have a cross scar transverse.  It was 
5.3 cm by 0.8 cm.  It was barely visible and slightly depressed.  
It was not fixed to the underlying tissue.  There was no loss of 
underlying tissue.  The down part of the scar measured 11.8 by 
0.8 cm with the lateral scar measuring 9.8 by 0.3 cm.  There was 
no depression.  There was no fixation or loss of underlying soft 
tissue.  His knee flexed to 140 degrees and fully extended.  The 
impression was well healed scars of the left leg without residual 
problem.  

On VA examination in November 2007, the examiner noted that the 
Veteran had sustained a through and through gunshot wound to his 
left calf in about 1967.  The Veteran's propulsion of his left 
lower leg was normal.  Plantar flexion of his left foot was 
normal.  He was not flat footed and had a normal stabilizing 
arch.  Flexion of his toes and knee was normal.  There had been 
no weakness, fatigue, lack of endurance, or flare-ups.   The 
Veteran had a normal gait and was walking 2 miles daily with a 40 
pound pack.  There was no evidence of a muscular deficit of 
muscle group XII of his left lower extremity.  

The Board concludes that the criteria for an initial rating 
greater than 10 percent for the left thigh gunshot wound 
disability are not met.  A moderately severe disability of muscle 
group XII is not shown.  The Veteran reported that he had no 
limitations from his scars in September 2006.  Also, there was no 
loss of underlying tissue, and there was slight or no depression, 
and no fixation, or loss of underlying soft tissue.  At the time 
of the 2007 examination, his propulsion, left foot plantar 
flexion, toe flexion, and knee flexion were all normal and there 
was no weakness, fatigue, lack of endurance, or flare-ups.  The 
Veteran had a normal gait, walked 2 miles daily with a 40 pound 
pack, and had no evidence of muscular deficit in muscle group XII 
on the left.  No evidence shows that he had prolonged infection 
after the injury, or that he had sloughing of soft parts, or that 
there is intermuscular scarring.  He did not have a 
hospitalization for a prolonged period in service, and he went 
back to duty and then on to work as a civilian after recovery 
from the injury according to the service treatment records and 
the September 2006 and November 2007 VA examination reports.  
There is no indication of loss of deep fascia, muscle substance, 
or normal firm resistance of the muscles.  

There is the possibility that the Veteran could be awarded a 
separate 10 percent rating for painful superficial scars.  
Painful superficial scars warrant a 10 percent rating under 
38 C.F.R. § 4.118, DC 7804.  See 38 C.F.R. § 4.118, DC 7804 
(2010).  The preponderance of the evidence shows that the Veteran 
does not have painful superficial scars, however.  While he 
reported that he had a very tender scar when he filed his claim 
in March 2006, on VA examination in September 2006, when he had 
an opportunity to be examined by a VA examiner, he indicated that 
he did not like the appearance of his scars but that they were 
not painful.  The Board finds the information he furnished at the 
time he was able to be examined by a VA examiner to be more 
credible, with the reason being that he was able to be examined 
at the time, by a trained health care provider, for any 
complaints of painfulness.  He was examined and denied pain and 
no painful scars were described.

PTSD

The Veteran has appealed the assignment of a 30 percent rating 
for PTSD, arguing that VA medical records dating from December 
2006 onward support a higher rating.  His PTSD is rated under 38 
C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2010).  
Under this criteria, a 50 percent evaluation is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 30 percent evaluation is warranted when occupational and social 
impairment is found with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  As 
relevant to this claim, a GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Use of terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding a higher rating.  
38 C.F.R. §§ 4.2, 4.6 (2010).

On VA psychiatric examination in August 2006, the Veteran was 
casually dressed and thoughtful in his responses to questions, 
providing sufficient information to complete the evaluation.  At 
a couple of points during the meeting, he became teary eyed 
related to prostate cancer problems.  He reported dreams of his 
war experiences, flashbacks, and memories of war zone events he 
would rather not think or talk about.  He stated that he became 
emotionally upset when reminded of the war, had personality 
conflicts and arguments with former employers, and had 
disappointment and resentment for not being considered for a 
recent job opening.  He was disappointed that he did not clean 
his house, organize clutter, and complete home projects.  He had 
never been hospitalized for psychiatric reasons.  He reported 
difficulty concentrating, leading to poor memory and problems 
with thinking clearly.  He was not confident that he could return 
to work, partly because of concentration and memory problems.  He 
had a reasonably good relationship with his 22 year old son and 
planned to pay for his college tuition for the current school 
term.  He reported having a couple of close friends.  One lived 
in Florida and so they spoke by phone once a month.  The other 
lived nearby and they visited a couple times per month and spoke 
by phone once a week.  He also had a neighbor friend who enjoyed 
working on old cars, and the Veteran planned to invite him over 
to work on his old pickup with him.  He spent time working on his 
pickup, (about 8 hours per day), using the internet (2+ hours per 
day), and watching television (1-2 hours per day).  He did very 
little in the way of house or domestic chores and was embarrassed 
that his house was so messy.  

On examination, he was oriented to person, place, and time, and 
performed within average limits on tasks assessing immediate 
recall and delayed recall.  His concentration as measured by 
serial 7s appeared good, although it took long for him to 
subtract.  His ability to perform mental arithmetic was average 
or above.  His fund of information was poor in naming presidents.  
He did well on both similarities and proverbs tasks, which were 
intended to reflect overall intellectual level and abstraction 
ability.  While he struggled with the concentration task and 
showed poor performance on the fund of information task, his 
overall performance was good and there was no evidence to suggest 
he suffered any gross neuropsychological impairment.  His speech 
was normal and he showed no impairment of thought process.  He 
did not report or evidence delusions, hallucinations, or 
compulsive, phobic, or disorganized behavior.  He was capable of 
understanding monetary and business practices.  He acknowledged 
thoughts, but not plans, of suicide, and stated that he was not 
at risk of hurting or killing himself.  He had recently 
experienced thoughts of rage toward one individual, but denied 
any homicidal intentions or plans.  

The Veteran was tested.  He appeared to experience a number of 
symptoms of PTSD and met the diagnostic criteria.  There was an 
indication that his symptoms appeared to have had a slight 
adverse impact on his occupational functioning.  His social life 
appeared to have been more adversely affected.  One the one hand, 
he had good relationships with his son and two close friends.  On 
the other, he tended to be socially insular and stayed home and 
had poor follow up with friends and acquaintances.  With these 
factors considered, the Veteran's social functioning appeared to 
be impaired to a moderate degree.  His GAF was 55, for moderate 
symptoms or moderate difficulty in occupation, social, or school 
functioning.  

A December 2006 VA outpatient treatment record shows that that 
the Veteran had had PTSD symptoms overtake him after having 
prostate cancer and having to stop working.  On examination, his 
appearance, attitude, and behavior were pleasant.  He was 
cooperative, with good eye contact but a worried appearance and a 
tired look.  His thought processes were linear, logical, and goal 
directed.  His affect was dysphoric, appropriate, and 
constricted.  He denied suicidal ideas but indicated that he had 
had suicidal ideation but no plans or intentions to act.  He 
denied active psychotic thought content.  He was alert and 
oriented to person, place, time, and situation.  The diagnosis 
was PTSD and the GAF was about 45-54.  Medication was prescribed.  

On VA evaluation in May 2007, he had not increased his medication 
as directed as he had been afraid of erectile dysfunction.  It 
was explained to him that the medication prescribed had the least 
effect on erectile function.  On mental status examination, he 
was pleasant, cooperative, and had good eye contact.  His 
thoughts were linear, logical, and goal directed, with a normal 
rate.  He was moderately anxious and dysphoric with a moderately 
constricted range.  He denied suicidal and homicidal ideation, as 
well as active psychotic material.  He was alert and oriented.  
The response to medication had been partial, likely secondary to 
only partial compliance.  On VA treatment in August 2007, his 
mental status examination was similar.  His response to 
medications was better.  In November 2007, he felt his moods were 
stable and did not think he needed a higher dose of medication.  
His mental status examination was similar to August 2007.  He was 
assessed with PTSD with a good response to medications.  In 
February 2008, his mental status examination was similar, and he 
had a low risk of self harm.  

The Board finds that that the criteria for an initial 50 percent 
rating for PTSD are not met.  The Veteran has good relationships 
with his son and two close friends.  He keeps busy with hobbies 
and interests.  He has been oriented and performed averagely on 
immediate and delayed recall, and his concentration is good.  He 
did well on similarities and proverbs tasks, and had good 
performance on concentration tasks, although it was slow.  His 
speech has been normal and he has no impairment of thought 
processes.  He has been pleasant in appearance, attitude, and 
behavior when seen.  He has had no more than moderate anxiety and 
dysphoria with no more than a moderately constricted range.  
There is no indication that he has circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and mood, 
or difficulty in establishing and maintaining effective work and 
social relationships, or symptoms similar to these which would 
warrant a 50 percent rating.  His GAF has been 55 or 45 to 55.  
The Board finds that the Veteran's GAF score probably has been 
closer to 55 because that was the GAF score assigned by the VA 
examiner who thoroughly examined him in August 2006 and 
characterized his impairment as moderate after considering the 
examination results and those of tests.  See Prejean v. West, 13 
Vet. App. 444 (2000) (finding that factors for determining 
probative value of medical opinions include their thoroughness 
and detail, whether they discussed why contrary opinions were not 
persuasive, and the opinion writer's access to relevant records).

The preponderance of the evidence indicates that the Veteran does 
not have occupational and social impairment with reduced 
reliability and productivity due to psychiatric symptomatology.  
While the Veteran has argued that his PTSD causes difficulty with 
thought processes, the preponderance of the evidence indicates 
that he does not have occupational and social impairment with 
reduced reliability and productivity.  During his May 2007 
hearing, his representative cited a VA genitourinary examination 
report for the proposition that the Veteran had to retire from 
flying as a helicopter pilot because he now had trouble with slow 
thinking, poor memory, and it would be unsafe for him to fly.  He 
was thinking of stopping driving because he did not know where he 
was or what was going on.  However, a review of the report 
reveals that it was the Veteran reporting that history.  It was 
not the examiner's opinion.  Evidence of record including the VA 
psychiatric examination report shows that the Veteran does not 
have occupational and social impairment with reduced reliability 
and productivity due to psychiatric symptomatology.  

The possibility of extraschedular ratings has been considered.  
However, the service-connected disabilities do not present such 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disabilities appear to fit squarely within the applicable rating 
criteria, and there has not been marked interference with 
employment or frequent periods of hospitalization.  As such, 
extraschedular consideration is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial 10 percent rating, but no higher, for 
residuals, gunshot wound, left calf muscle group XII, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an initial rating greater than 30 percent for PTSD 
is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


